t c memo united_states tax_court violet a reynolds petitioner v commissioner of internal revenue respondent docket no filed date p and h cohabited for years h earning the income and p primarily taking care of the household after h terminated the relationship h sued p for ejectment trespass and conversion praying in his complaint mainly for a judgment stating that p had no interest in property that was purchased during their relationship p in her answer alleged that she had an equitable interest in the property h in settlement of the lawsuit generally agreed to pay p dollar_figure to perfect his sole ownership of all the property r determined that the portion of the settlement that p received during the subject year was paid to her as compensation_for the homemaking services that she provided during the relationship held h paid p the disputed amount in satisfaction of her interest in the property an interest that she had received as a gift from h during their relationship because p's basis in the property is greater than the settlement amount none of the disputed amount is income to her paul bugene groff for petitioner j scott hargis and joyce marr for respondent memorandum opinion laro judge this case is before the court fully stipulated see rule violet a reynolds petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in her federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 the principal issue we decide is whether payments received by petitioner under a settlement agreement are includable in her gross_income we hold they are not ’ unless otherwise stated section references are to the internal_revenue_code in effect for the subject year rule references are to the tax_court rules_of_practice and procedure background’ petitioner and gregg p kent mr kent were involved in a close personal relationship from until and they cohabited as an unmarried couple during the last years of the relationship mr kent told petitioner early in the relationship ' the only other issue in dispute is the applicability of the accuracy-related_penalty our holding on the principal issue renders this other issue moot the parties have stipulated all facts the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference when the petition was filed petitioner resided in seal beach california that she should not work and that he would provide for her financially petitioner generally was not employed during the relationship she took care of the house and grounds in and on which she and mr kent lived and she took care of a boat that was acquired during their years together she also acted as hostess for their parties and as mr kent's nurse when he was ill her relationship with mr kent resembled that of a husband and wife including but not limited to the sharing of affection and the presence of sexual relations several items of real and personal_property were purchased during their relationship each item was placed in the name of mr kent or in the name of kencor a california corporation in which mr kent was the majority shareholder the property included a house an automobile furniture and boats the house was purchased in and following the purchase mr kent and petitioner lived there for the next years mr kent purchased clothing and jewelry for petitioner and gave her a weekly allowance when mr kent and petitioner traveled together they would hold themselves out as husband and wife in date mr kent moved out of the house and broke off the relationship he asked petitioner to leave the house and return the vehicle she was driving a lincoln town car which was in the name of kencor petitioner refused and mr kent and kencor collectively the plaintiffs sued petitioner for ejectment trespass and conversion the lawsuit the plaintiffs prayed mainly for a judgment stating that petitioner had no interest in the property that was purchased during their relationship petitioner in answering the plaintiffs' claim asserted as a first affirmative defense that she had an equitable interest in the property she stated ina declaration filed in the lawsuit imet mr gregg p kent in at that time each of us was married i was working with my husband in his construction business and mr kent had jobs on which we wanted to bid for the ten year period between and i saw him periodically in connection with his dealings with my husband in mr kent and i had an affair that lasted for approximately a year in mr kent rented an apartment in kent washington he asked me to leave my husband and move in with him at that time we discussed getting married but as i indicated we were both already married in connection with our discussions of marriage mr kent told me as my wife violet you would not have to work i am the provider i do that job he told me that my role in our relationship would be to provide for his needs be the hostess and social director and take care of the home relying on that agreement i left my husband and moved into mr kent's apartment in kent washington with him some time in in mr kent moved back to southern california and approximately four to six months later i joined him in downey california we lived together in downey at the stonewood apartments between and in we moved to the oak hills apartment in montebello california we lived together there until in we moved to el monte california we lived there in and in we moved to huntington beach california and lived there from to in we purchased the property in which i presently reside at the time we purchased the home he and i went looking for new homes he told me that things were going well in the business he wanted a new home for us and wanted me to pick out our home he and i looked at a number of houses and selected our present home at the time the residence was purchased he told me it would be my home and it was our home in approximately mr kent acquired a new mercedes for his personal_use at that time he told me that he was giving me the lincoln town car for my car and that car would be mine from the time mr kent and i moved in together to the present he has provided for all of the needs of each of us in accordance with our prior agreement specifically mr kent provided everything that was needed by us to live mr kent during the last several years would give me between dollar_figure-s600 a week which money was to be used by me for the normal household expenses plus personal expenditures hair nails etc except that approximately once a month we would go to the store together to buy major items for cleaning and household purposes usually at those times we would spend between dollar_figure-dollar_figure in when we purchased the present boat mr kent told me he wanted us to get a bigger and better boat so that we could do more entertaining on board at the time the boat was purchased mr kent said that the boat was ours on many occasions he referred to it as our boat which i took to mean that i had an equal interest in the boat i believe the boat's purchase_price was approximately dollar_figure since then mr kent has spent at least another dollar_figure in upgrades on it he told me that the reason he paid so little for it was that he was able to buy it for us at cost in when we moved in together mr kent told me that his wife had asked him to leave and that he wanted to move ahead with his life and wanted me to be part of that life hach of us was married at that time he told me that he and his wife were discussing a divorce and that when his divorce situation was settled we would then talk about getting married subseguently my divorce became final in and mr kent's divorce became final in at that time we discussed getting married however mr kent told me why should you worry look at all the things we have acquired together it isn't necessary to be married why should you worry i will continue to take care of you just like i have taken care of you in the past i relied upon those statements and never insisted on us getting married i have seen financial statements prepared by mr kent where he showed that he owned assets in excess of dollar_figure in mr kent and i entered into an agreement whereby he was to be the provider and i was to take care of our nest that agreement subsequently became more involved and included my taking care of him the home the interior of the boat acting as a hostess for all parties and entertaining he wanted to do for personal and business reasons doing laundry housekeeping ironing cooking shopping supervising the service people who occassionally sic worked on the home and acting as nurse for mr kent when he had health problems in turn mr kent agreed to provide for all of my living_expenses for over years we have lived according to our agreement mr kent wants to throw me out with nothing to show for the many years we spent together in date the lawsuit was settled petitioner and mr kent both individually and on behalf of kencor signed the release and settlement agreement settlement agreement the settlement agreement provided in pertinent part whereas kent in said case contends that reynolds has no right title or interest or legitimate claim in and to the real and personal_property referred to therein and further kent contends reynolds has no right title or legitimate claim to any real and or personal_property of kent whether alleged in the case or not and further that kent is not liable or responsible for any sums whatsoever and whereas reynolds contends that she has a claim to said real and personal_property and to other_property both real kent in this document refers to both mr kent and kencor and personal which may belong to or stand in the name of kent and whereas each of the parties hereto disputes the other's contentions and whereas the parties kent and reynolds desire to resolve their respective differences concerning their respective claims and to memorialize their agreement resolving those differences and further forever place the dispute behind them in consideration for the full and complete release by reynolds of any claims of any nature including but not limited to any sums of money and or claims to any real and or personal_property of kent kent agrees to pay reynolds the following sums on the following terms a cash in the sum of fifty-seven thousand five hundred dollars dollar_figure payable after reynolds has delivered all items she has removed from kent whether removed from the property or any other items belonging to kent whether removed from the subject property or any other location and after kent has verified all items have been returned to the subject property and b the sum of two thousand dollars dollar_figure per month for a period of three years payable to the first day of each month commencing date and cc thereafter the sum of one thousand dollars dollar_figure per month for a period of two years payable on the first day of each month commencing date to and including date in addition to said sums kent will transfer all right title and interest in and to the following personal_property a that certain lincoln town car automobile b all clothing and jewelry in reynolds' possession cc x miscellaneous household furniture and furnishings in accordance with the payment plan set forth in the settlement agreement petitioner received dollar_figure in this amount was received from kencor and kencor issued a form 1099-misc miscellaneous income to petitioner reporting the amount as miscellaneous income petitioner did not perform services for kencor during that year nor did she sell it any property during that year petitioner allegedly relying on advice from her attorney and accountant did not report this amount on her federal_income_tax return discussion we must decide whether the dollar_figure amount is includable in petitioner's gross_income respondent argues it is petitioner argues it is not respondent contends that petitioner received the disputed amount as compensation_for her homemaking services petitioner contends that she received the disputed amount as a gift we agree with petitioner that the dollar_figure amount is not includable in her gross_income but we do so for a reason slightly different than she espouses the taxability of proceeds recovered in settlement of a lawsuit rests upon the nature of the claim for which the proceeds were received and the actual basis of recovery 36_tc_1173 affd 311_f2d_210 7th cir ascertaining the nature of the claim is a factual determination that is in this regard respondent states petitioner's homemaking services do not include sex generally made by reference to the settlement agreement in light of the facts and circumstances surrounding it key to this determination is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 58_tc_32 we must ask ourselves tn lieu of what was the payment received see 102_tc_116 affd in part revd in part on an issue not relevant herein and remanded 70_f3d_34 5th cir although the payee's belief is relevant to this inquiry the payment's ultimate character depends on the payor's dominant reason for making the payment 363_us_278 see agar v commissioner supra pincite 79_tc_680 affd without published opinion 749_f2d_37 9th cir the settlement agreement indicates that mr kent paid the disputed amount to petitioner in surrender of her rights in most of the property purchased during their relationship respondent agrees with this characterization but extrapolates therefrom that mr kent paid petitioner the disputed amount to compensate we recognize that kencor paid petitioner the dollar_figure amount and that kencor issued petitioner a form 1099-misc reporting that the amount was paid as miscellaneous income the record however tends to disprove such a characterization the more likely explanation of the payment and the one we find from the facts herein is that mr kent as principal_shareholder of kencor caused kencor to pay petitioner the dollar_figure amount on his behalf her for past services that she rendered to him we do not agree nothing in the record persuades us that petitioner ever sought in the lawsuit remuneration for services that she may have rendered to mr kent during their relationship let alone that mr kent intended to compensate her for any such services by paying her the disputed amount the written judgment sought by mr kent and the settlement agreement both indicate that the only reason mr kent commenced the lawsuit and paid the disputed amount to petitioner was to retain possession of most of the assets acquired during their relationship although petitioner did refer in her declaration to an agreement under which she would provide services to mr kent in exchange for support the facts of this case do not support an inference that she ever sought in the lawsuit to recover remuneration for these services or more importantly that mr kent paid her the disputed amount intending to compensate her for any services that she may have rendered to him the payor's intent controls the characterization of settlement payments and as we have found mr kent intended to perfect his sole possession of most of their joint property when he paid even if we were to assume arguendo that mr kent did agree to support petitioner in consideration for her homemaking services it would not necessarily follow that every item of property that he gave her during their relationship was pursuant to this agreement in fact if we were to believe the allegations in petitioner's declaration to the effect that mr kent spent approximately dollar_figure to dollar_figure a year on their household and her personal expenses it would seem most logical to conclude that many of the additional_amounts that he gave her were gifts petitioner the disputed amount in this regard the cases of green v commissioner tcmemo_1987_503 affd per curiam 846_f2d_870 2d cir 263_f2d_119 5th cir revg in part and affg in part 28_tc_947 and 434_f2d_631 9th cir are factually distinguishable from the case at hand the taxpayer in green unlike petitioner sued her partner's estate as a creditor seeking to recover the value of services that she rendered to him the same is true with respect to the taxpayer in cotnam where the appellate court noted that the pleadings in the state court proceedings show clearly that mrs cotnam's claim was based on the theory of a contract for services as to braddock the payor there unlike the payor here had a legal_obligation to pay the taxpayer for her services in cooking cleaning and helping him with his farm our conclusion that mr kent paid petitioner the disputed amount for her interest in the property does not end our inquiry petitioner's sale of her property interest to mr kent is a taxable_event for which she must recognize gain to the extent that the selling_price exceeds her basis in the property sec_1001 as to her basis the record indicates that petitioner received her interest in the property by way of numerous gifts that mr kent made to her throughout their relationship petitioner's declaration depicts a setting under which mr kent repeatedly gave her property and the facts of this case support the conclusion that he made these gifts with the detached and disinterested generosity affection respect admiration charity or the like required by commissioner v duberstein supra pincite ’ given the fact that petitioner and mr kent for a long period of time lived as husband and wife in most regards but for the obvious fact that they were not legally married we find it hard to believe that their relationship was actually akin to a business arrangement our conclusion herein that the property received by petitioner from mr kent was by way of a gift rather than as compensation_for her services is consistent with prior decisions of this court first in starks v commissioner tcmemo_1966_134 the taxpayer a young unmarried nonworking woman was involved with a much older man the man in return for the woman's companionship gave her money to buy a house and to spend on her living_expenses he also gave her an automobile jewelry ’ in reaching this conclusion we bear in mind the allegations set forth in petitioner's declaration we do not however accept all these allegations as true we are mindful that all property acquired during the relationship was placed in the name of mr kent or that of a corporation that he controlled we do not find this fact to negate the presence of a gift under the facts herein federal_law answers the question of whether a gift has occurred for federal_income_tax purposes 363_us_278 and we believe that mr kent's requested judgment and the settlement agreement speak loudly to the effect that he gave petitioner interests in property under the test set forth in duberstein to the extent that state law is relevant to this inquiry applicable state california law does provide that a nonmarital partner may have an equitable interest in property titled solely in the other partner's name see marvin v marvin cal 3d n p 2d and the cases cited therein pincite furniture fur coats and other clothing respondent determined that the money and other assets were taxable to the woman as compensation_for services rendered to the man we disagreed we held that the woman received the money and other assets as gifts see also libby v commissioner tcmemo_1969_184 similar holding as to cash and property given to a young mistress by her older paramour later in 55_tc_1082 affd without published opinion 485_f2d_681 3d cir we held to the same effect there the taxpayer was a woman who lived with a man who was not her husband the man gave money to the woman in exchange for wifely services respondent determined that the money was taxable to the woman as compensation that she earned for her services we disagreed we held that the payments were gifts we found that the man paid the money to the woman motivated by sentiments of affection respect and admiration id pincite and later in reis v commissioner tcmemo_1974_287 the taxpayer was a young female nightclub dancer who met an older man when he bought dinner and champagne for the performers in the show the man paid each person at the table other than the woman dollar_figure to leave the table so that he and she would be alone the man gave the woman dollar_figure for a mink stole and another dollar_figure so that her sister could have an expensive coat too over the next years the woman saw the man every tuesday night at the nightclub and wednesday afternoons from approximately p m to p m at various places including a girl friend's apartment and hotels where he was staying he paid her living_expenses plus dollar_figure a week and he provided her with money for other things such as investing decorating her apartment and buying a car we held that none of the more than dollar_figure that he gave her over the years was taxable to her we concluded that she received the money as a gift we reached this conclusion notwithstanding the fact that the woman had stated that she earned every penny of the money given our conclusion in this case that petitioner received her interest in the property as gifts from mr kent her basis in the property equals mr kent's basis immediately before the gifts to the extent that his basis is attributable to the gifted property ’ sec_1015 although the record does not indicate with mathematical specificity the amount of mr kent's basis that passed to petitioner as a result of the gifts we are satisfied from the facts at hand that her basis equaled or exceeded the amount that she realized on the sale ie dollar_figure we conclude that petitioner had no gain to recognize upon receipt of the disputed payment if petitioner were claiming which she is not that she had realized a loss on her disposition of any of the gifted property her basis in that property would equal the lesser_of mr kent's basis at the time of the gift or the property's fair_market_value at that time sec_1015 tn fact we do not think it unreasonable to conclude that petitioner's basis in the house and boat equaled or exceeded dollar_figure we have carefully considered all arguments by respondent for a contrary holding and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
